Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15  and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pub 20140309399 see abstract, and paragraphs [0080], [0124-0126],  [0182], [0192], [0196] -[0198]. 
Applicants’ claim 15 recites:

A  method for converting an epoxide to two or more of: a first C3 product, a second C3 product, and a first C4 product within an integrated system, the method comprising:

Note US Pub 20140309399 paragraphs [0192], [0196], [0124-0126] disclose the  a first C3 product (acrylic acid ester) a second C3 product (an acrylic acid) and C4 product (succinic anhydride) within an integrated system. 
providing an inlet stream comprising an epoxide and carbon monoxide (CO) to a central reactor of the integrated system; 

Note US Pub 20140309399 paragraphs discloses providing ethylene to an oxidative reactor that converts ethylene to ethylene oxide [0080],[0182], feeding ethylene to an oxidation stage to produce a reaction stream comprising ethylene oxide in the reactor,

contacting the inlet stream with a carbonylation catalyst in a central reaction zone; converting at least a portion of the epoxide to a beta lactone to produce an outlet stream comprising beta lactone;

directing the outlet stream comprising beta lactone from the central reaction zone to a first C3 reactor, and converting at least some of the beta lactone to a first C3 product in the first C3 reactor to produce an outlet stream comprising the first C3 product, or

Note US Pub 20140309399 discloses (i): a first C3 reactor [0196]-[0198] produces acrylic acid esters C3;

— directing the outlet stream comprising beta lactone from the central reaction zone to a second C3 reactor, and converting at least some of the beta lactone to a second C3 product in the second C3 reactor to produce an outlet stream comprising the second C3 product, or

Note US Pub 20140309399 discloses  (ii) a second C3 reactor [0192]-[0196] produces acrylic acid C3;and reactor, because the by-product formation includes the formation of succinic anhydride C4.

directing the outlet stream comprising beta lactone from the central reaction zone to a first C4 reactor, and converting at least some of the beta lactone to a first C4 product in the first C4 reactor to produce an outlet stream comprising the first C4 product, provided that at least two of (i)-(i1i) are selected; and obtaining two or more of the first C3 product, the second C3 product, and the first C4 product.


Note US Pub 20140309399 paragraphs discloses (iii) a first C4 reactor [0196]-[0198], [0124]-[0126] in that the first C3 reactor would also be the first C4.


With regard to claim 16 note above as well as the discussion below. 
Thus, the reference discloses an epoxide source [0197], a carbon monoxide source [0197], a central reactor [0197] is the first reactor, comprising: an outlet configured to receive epoxide from the epoxide source and CO from the CO source [0197]; an outlet fed by an epoxide source and a CO source; a central reaction zone configured to convert at least some of the epoxide to a beta-lactone, and an outlet configured to provide an outlet stream comprising the beta-lactone [0197], [0010], a reactor outlet for the first reactor, which provides an outlet stream comprising a beta-lactone which is the product of carbonylation of ethylene oxide, an epoxide. Note that the first reaction zone in the first reactor may be considered the central zone. In view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
With regard to claim 17, regarding the isolating of acrylic acid at a particular rate, note that the reference does not discloses the particular rate at which the acrylic acid is removed.  However, paragraph [157] does disclose that continuous polymerizations can be conducted in a continuous stirred tank reactor or a plug flow reactor such that polymer or polymer solution is withdrawn at essentially the same rate it is formed.  Thus, in addition to the discussion above for claim 15, with regard to claim 17, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 18, note that the background of the reference discloses in paragraph [0003] that, beta lactones (e.g., beta propiolactone (BPL) can undergo reactions to produce valued chemical derivatives, including 3-hydroxypropionic acid and its esters, propanediol, acrylic acid, acrylate esters and amides, succinic anhydride, succinic acid, butane diol, poly propiolactone biodegradable polymers, and others. It also has some industrial uses itself as a specialty disinfectant to sterilize medical products. Thus, the particular method and reactants used are known.
With regard to claims 19, 20, 21, 22, 26, 27, and 28, in addition to the discussion in claim 18, the addition of more reactors and the redirection of portion of the products involve no novel or unobvious benefits and thus would have been obvious to the skilled artisan. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
With regard to claim 29, the use of ethylene oxide [0010]-[0011] with propiolactone, since the reference discloses the beta lactone is produced and since propiolactone is a beta lactone, it would have been obvious to the skilled artisan since ethylene oxide is disclosed therein and propiolactone is a beta lactone.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claims 30-35 and 37 regarding the modulation of ratios and fractions of components, the control of fractions, ratios etc. is known to the skilled artisan and would include both mechanical and manual control of the fractions and rations.  Thus, in most experimental methods in general and in particular in the present case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 36, a method where products are made simultaneously or consecutively would have been known to the skilled artisan and it would have been 

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 3 of claim 16 the recited “fat” should read -at-. Appropriate correction is required.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765